I respectfully dissent.
 {¶ 27} In appeals of civil cases, the plain error doctrine is not favored and may be applied only in the extremely rare case involving exceptional circumstances where error, to which no objection was made at the trial court, seriously affects the basic fairness, integrity, or public reputation of the judicial process, thereby challenging the legitimacy of the underlying judicial process itself. (Cites omitted.)"Goldfuss v. Davidson, 79 Ohio St.3d 116, 1997-Ohio-401, syllabus.
 {¶ 28} Here, in my view, the facts of this civil case do not rise to the exceptional circumstance that would allow us to invoke the plain error doctrine. Thus, I would affirm the judgment of the trial court.
                             JUDGMENT ENTRY
It is ordered that the judgment be reversed and remanded for further proceedings consistent with this opinion. Appellant and appellee shall equally share the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Vinton County Common Pleas Court, Juvenile Division, to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
McFarland, P.J.  Abele, J.: Concur in Judgment  Opinion Kline, J.: Dissents with Dissenting Opinion *Page 1